Citation Nr: 0210205	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  97-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas

THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 30 percent disabling based 
on patellectomy with chondromalacia and as 10 percent 
disabling based on arthritis.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 20 percent disabling based 
on chondromalacia and as 10 percent disabling based on 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued 20 percent ratings for right 
and left knee disorders.

A February 1998 rating decision established an increased 
rating of 30 percent for the veteran's right knee disorder.  
A July 2000 rating decision granted separate 10 percent 
ratings based on arthritis for each knee.  However, as those 
grants do not represent a total grant of benefits sought on 
appeal, the claims for increase remain before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

In April 2002 the RO denied entitlement to a total rating for 
compensation based on individual unemployability (TDIU).  In 
a statement submitted to the Board in July 2002, the 
veteran's representative asserted that there was clear and 
unmistakable error in this decision.  Since the record does 
not contain a notice of disagreement with the April 2002 
decision, the Board does not have jurisdiction over the TDIU 
issue.  Shockley v. West, 11 Vet. App. 208 (1998) (the Board 
does not have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement).  The 
representative's July 2002 statement is not a notice of 
disagreement because it was not submitted to the RO, which 
was the activity that entered the original denial of TDIU.  
38 U.S.C.A. § 7105(b)(1) (West 1991).

This claim was previously before the Board and was the 
subject of remands dated in August 1998 and December 2000 
that sought to develop the evidence.  That action has been 
completed and these claims are again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been notified of the evidence necessary to substantiate her 
claims.

2.  The veteran receives the maximum schedular rating for 
recurrent subluxation and lateral instability of the right 
knee.

3.  The veteran's right knee is capable of full extension and 
of 120 degrees of active flexion, with X-ray evidence of 
arthritis.

4.  The evidence does not show more than moderate recurrent 
subluxation or lateral instability of the left knee.

6.  The veteran's left knee is capable of full extension and 
of 130 degrees of active flexion, with X-ray evidence of 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for the 
veteran's right knee disorder based upon patellectomy with 
chondromalacia are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.71, 4.71a, Plate II, Diagnostic Code 
5257 (2001).

2.  The criteria for a rating greater than 10 percent for the 
veteran's right knee based upon arthritis are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71, 
4.71a, Plate II, Diagnostic Codes 5003, 5010, 5260, 5261 
(2001).

3.  The criteria for a rating greater than 20 percent for the 
veteran's left knee disorder based upon chondromalacia are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.71, 
4.71a, Plate II, Diagnostic Code 5257.

4.  The criteria for a rating greater than 10 percent for the 
veteran's left knee based upon arthritis are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71, 
4.71a, Plate II, Diagnostic Codes 5003, 5010, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no reported outstanding records that are 
pertinent to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The appellant has been advised of the evidence 
necessary to substantiate the claim, by means of the 
statement of the case, the supplemental statement of the 
case, the Board remand, and the RO rating decisions issued 
regarding the claim.  The veteran has also been informed of 
the pertinent provisions of the VCAA by means of a March 2001 
letter.

The March 2001 letter served to advise the veteran of the 
evidence she was responsible for obtaining.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
afforded her examinations to assess her disability.  Further 
assistance could not assist her in substantiating her claim.  
See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Traumatic arthritis is evaluated pursuant to the 
criteria found in Diagnostic Code 5010 of the Schedule, which 
directs the examiner to evaluate traumatic arthritis pursuant 
to the criteria for degenerative arthritis found in 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 to 5261 of the Schedule.  
38 C.F.R. § 4.71a.  Under those criteria, a rating of 10 
percent is warranted where the evidence shows slight 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), symptomatic removal of semilunar cartilage (Diagnostic 
Code 5259), limitation of flexion to 45 degrees (Diagnostic 
Code 5260), or limitation of extension to 10 degrees 
(Diagnostic Code 5261).  A rating of 20 percent is warranted 
where the evidence shows moderate recurrent subluxation or 
lateral instability (Diagnostic Code 5257), dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint (Diagnostic Code 5258), 
limitation of flexion to 30 degrees (Diagnostic Code 5260), 
or limitation of extension to 15 degrees (Diagnostic Code 
5261).  A rating of 30 percent is warranted where the 
evidence shows ankylosis of the knee in a favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees (Diagnostic Code 5256), severe recurrent subluxation 
or lateral instability (Diagnostic Code 5257), limitation of 
flexion to 15 degrees (Diagnostic Code 5260), or limitation 
of extension to 20 degrees (Diagnostic Code 5261).  A rating 
of 40 percent is warranted where the evidence shows ankylosis 
of the knee in flexion between 10 degrees and 20 degrees 
(Diagnostic Code 5256) or limitation of extension to 30 
degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  The use of terminology such as "slight" or 
"moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under Diagnostic 
Code 5003 (or 5010) and for the instability under Diagnostic 
Code 5257 if a compensable rating is warranted pursuant to 
both Diagnostic Codes.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 
63604 (1997).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence, but 
primarily focus upon determining the present level of 
disability based upon the most recent evidence.

An August 16, 1995, private medical report shows that the 
veteran was seen for physical therapy.  She was very sore 
medially.  She was to return in three weeks to stop walker 
and crutches and go to full weight bearing.

A September 5, 1995, private medical report shows that the 
veteran was having difficulties with her right knee.  She had 
a previous right patellectomy that had worsened to the point 
where she could not get up and down out of a chair.  She did 
stairs one at a time, and tried to avoid them.  Walking was 
starting to bother her.  At times, she used a walker.  She 
could not kneel at all.  The pain had become rather constant, 
and even bothered her at night.  She had been active.  The 
veteran's range of knee motion was from 0 degrees to 115 
degrees bilaterally.  She had surgical scars on both knees.  
There was no effusion in either knee.  There was no patella 
palpable in the right knee.  X-ray in the right knee showed 
adequate medial and lateral tibial joint.  The patella was 
absent.  The examiner planned a tibial tubercle elevation 
procedure.

A September 6, 1995, private medical report shows that the 
veteran still had some medial pain.  She had no crepitus on 
range of motion.  There was minimal tenderness around the 
patellofemoral region.  X-rays showed good position of the 
tibia in relationship to the femur.  The graft from the 
lateral McQuest procedure appeared in good position and 
healing.

An October 4, 1995, private medical report shows that the 
veteran was progressing slowly.  Her preoperative pain was 
significantly diminished.  There was no crepitus or extensor 
lag.  Her active range of motion was much better than what 
had been seen for a long time postoperatively.  She was to 
start on a walking program every other day.

A November 29, 1995, private medical report shows that the 
veteran was having no problems.  She walked well.  Stairs 
bothered her left knee.  There was no extensor lag.  She had 
brisk extension and good range of motion.  She was 
significantly improved from preoperatively, but still needed 
more muscle and functional development.

A July 3, 1996, private medical report shows that the veteran 
was better than she had been preoperatively.  She was 
significantly better at walking on level ground, but still 
had difficulties with stairs.  She had to do them one at a 
time.  This put more pressure on the left knee.  The hot 
weather caused the knee to have more pain and problems that 
in the winter.  The left knee had started to bother her, 
especially on stairs.  Her pain was basically completely from 
the patella.  Her gait was fairly normal.  She could not 
squat.  She had a pop audible and palpable at approximately 
30 degrees as the knee went from 90 degrees to full 
extension.  Active extension was brisk and normal.  Range of 
motion was full extension to 120 degrees of flexion.  No 
swelling was noted.  X-rays showed some lateral joint space 
narrowing of the right knee.  The examiner noted a status of 
post patella femoral reconstruction of the extensor 
mechanism.  The veteran also had some degenerative diseases 
and would require total knee replacement at some point in the 
future.  Her pain was essentially complete secondary to the 
patella femoral disorder that was caused by her prior 
patellectomy.

An April 28, 1997, private medical report shows that the 
veteran was showing early degenerative changes in the medial 
side of the knee.  She was continuing to exercise on the 
treadmill and working.  The hot summer weather caused more 
pain and problems than in winter.  The left knee had started 
to bother her, especially on stairs.  She had a previous 
McCay-type elevation in July 1995.  She got better for a 
number of months, but a year later was starting to get worse 
again.  She could not kneel or squat.  The right knee was 
significantly worse than the left.  Examination found that 
the right leg had adequate quad setting.  There was no 
crepitus or swelling present.  She was unable to squat.  The 
anterior patella was tender.  X-rays showed significant 
medial joint space narrowing, with the right worse than the 
left.  The plan was for a scope and synovectomy.

A May 30, 1997, private medical report shows that the veteran 
still had some soreness in the right knee.  She was walking 
somewhat better than she had been.  The knee still had a 
tendency to give out.  She had not used stairs yet.  She had 
a very difficult time overall with stairs because the left 
knee showed subluxation chondromalacia and had to be her 
major knee since the right knee hurt so much when doing 
stairs.  She continued to have difficulty with the left knee.  
She had trouble with stairs, squatting, and swelling 
occasionally if using the knee too much.  Both knees hurt 
chronically when she sat.  The examination found no right 
knee swelling.  The sutures had been removed and the wound 
was well healed.  She had good range of motion.  Her gait was 
fairly normal, but cautious, bilaterally.  The examiner 
provided an assessment of right patellectomy with synovitis 
and chronic pain and left patellar subluxation and 
chondromalacia.  She was instructed to use the knee, but to 
avoid walking on uneven surfaces and to avoid stairs as much 
as possible.

A September 3, 1997, private medical report shows that both 
of the veteran's knees gave her problems but the right knee 
was more severe.  She was having continued lateral pain.  She 
had to go up and down stairs once a week at work and had a 
very difficult time with that.  If she went up and down 
stairs one at a time she would have trouble sleeping at 
night.  Occasionally, she would feel as if the right patella 
was subluxating.  It did not feel stable.  The left was more 
stable and doing relatively well, but the left knee showed 
increasing pain if on prolonged use.  Stairs were getting 
worse.  When she walked on level ground, she could walk one 
quarter to one half mile and then started having pain in both 
knees.  The examination found crepitus in both knees on range 
of motion.  Both knees showed no varus or valgus instability.  
She had a positive compression, apprehension test.  She had 
pain in both patellofemoral areas and lateral parapatellar 
pain.  Her gait was fairly normal.  She had a difficult time 
getting up and down out of a chair.  The examiner provided an 
assessment of left knee subluxation and dislocation status 
post Machet-Trillot and right knee patellectomy with 
subluxation and associated pain.

A February 7, 2000, VA ordered examination shows that the 
veteran complained of pain in both knees, more on the right 
side than the left.  She stated that she could only walk 
about one block before she had to stop and rest.  She could 
not go up and down stairs except when she led with her left 
knee and then only one step at a time.  About one flight of 
stairs would wear her out for several days.  She stated that 
she had stairs in her home but that her son had installed an 
elevator that allowed her to go to the second floor without 
hurting her knees.  She said that her knees bothered her all 
the time.  She had trouble sitting for any length of time and 
preferred to sit in a high place rather than a low place 
because keeping her knee bent gave her pain.  She indicated 
the front of the knees on both sides and stated it was worse 
on the right than the left.  She found all of her daily 
activities were limited by her knee disabilities.  She could 
not do her own shopping.  She could no longer go places with 
any type of freedom.  She could not drive a car for any 
length of time because of the pain.

Physical examination found that the veteran walked with a 
distinctly shorter stance phase on the right side as compared 
to the left.  She could climb the steps to the examining 
table using her left knee and could lead to that and raise 
herself up relatively well.  She was hesitant to try using 
the right knee.  Her right knee actively lacked about 5 
degrees of full extension and flexed to 105 degrees actively 
and 115 degrees passively.  The left knee fully extended 
actively and passively and flexed to 130 degrees.  The right 
knee extended passively to full extension.  There was marked 
tenderness about both knees in palpating above and below the 
patellar area.  The posterior aspect of the knee on the right 
side had moderate to marked tenderness also.  There was mild 
to moderate tenderness on the left side.  She could stand 
relatively steadily with the left knee in full extension and 
the right knee flexed placing her right foot on top of the 
left.  Both thighs and both calves were atrophied compared to 
what one would expect.  There was obvious atrophy on the 
right side, more so than on the left side.  There was a 
mildly positive compression test on the right.  As the 
examiner flexed the knee to 90 degrees, it caused pain on the 
medial aspect of the right knee.  The patient stated that she 
used a walker but that she had left it in her car.  She had 
marked tenderness to palpation of the anterior portion of the 
knee on the right and guarded on the left with attempts at 
lateral subluxation.

The X-rays showed maintenance of joint space both medially 
and laterally on right and left knees.  The notch views 
showed mild osteophyte on the posterior aspect of the medial 
femoral condyle on the right and a very mild one on the 
posterior aspect of the medial femoral condyle on the left.  
The right patella was absent.  There was narrowing of the 
medial and lateral joint spaces of the left patellofemoral 
joint.  The X-rays showed osteoarthritis of the medial 
femoral condyle, more so on the right than on the left, and 
osteoarthritis of the left patellofemoral joint of moderate 
to marked degree.  The examiner diagnosed right knee 
patellofemoral arthritis status post patellectomy and 
proximal tibial surgeries and left knee patellofemoral 
arthritis status post proximal tibial surgeries.  The 
examiner commented that the veteran's description of her 
limitations rather clearly described her impairments.  The 
examiner did not think it was practical for her to be 
employed as a nurse given the severity of her knee disorders.  
The examiner felt that it might be that she would be able to 
perform a sedentary occupation where she would have the 
ability to sit at an unusually high chair or stool so that 
she could basically have her knees not stressed in any 
manner.  She had profound limitations of walking and the 
examiner believed her maximum was one block.  The examiner 
did not think it was practical for her to go up and down 
stairs and that she would have difficulty driving a car to 
and from work.

A February 12, 2001, private medical report shows that the 
veteran's bilateral knee pain had worsened in the previous 
year.  He knees bothered her all the time.  She couldn't 
kneel, bend, or squat.  They bothered her at night.  She got 
cramps in them that kept her awake.  She had trouble walking, 
standing, and driving.  Her knees popped and gave way.  They 
felt weak.  She had numbness when she sat down from her 
thighs down to her feet.  She had a constant dull ache with 
sharp pains that came and went.  The right bothered her more 
than the left.  Examination showed a slow quadriceps 
extension on the right as compared to the left and a 5-degree 
extensor lag on the right as compared to the left.  She had a 
hard time walking.  She could not get up and down out of 
chair without help mainly due to right knee pain.  She had 
positive patellar compression, apprehension on the left.  She 
had quite a bit of pain in and around the patella tendon on 
the right knee.  Varus valgus instability had not caused any 
pain in either knee.  The veteran had severe patellofemoral 
pain in both knees, the right much more than the left.  X-
rays showed left patellofemoral arthritis, metal from McKay 
procedure bilaterally, and absent right patella.  Joint space 
was fairly intact in both knees.  The examiner felt that the 
veteran was basically unable to take part in a sitting type 
job, walking, driving, or almost any other type of activity 
due to the right knee.

A May 24, 2001, VA examination shows that the veteran 
complained of bilateral knee pain, more on the right, which 
gave out three to four times per week.  She also complained 
of cramps in the knees.  She was not taking any medication or 
using any braces.  She was using a tripod walker.  On 
examination, she walked without the tripod walker with pain 
and a significant limp.  She rated her pain at a level of 
eight on a scale from one to ten.  

Range of motion of the left knee was full extension actively 
to 120 degrees.  Passive extension was from 0 degrees to 140 
degrees with pain.  Range of motion of the left knee was full 
extension actively to 130 degrees.  Passively, she had full 
extension to 150 degrees.  She had no effusion in either 
knee.  She had no patella on the right.  She had no 
instability and had a negative drawer test and Lachman's 
test.  She had pain over the medial and lateral joint line.  
On the left, she had crepitus in the patellofemoral joint.  
She had pain with pressure on the patella over the femur.  
She also had pain over the medial and lateral joint line.  
Lachman's test was negative.  Pivot shift was negative.  
McMurray's test was negative bilaterally.  Apley's test was 
negative bilaterally.  The examiner provided an addendum 
after review of X-rays.  

The X-rays showed compression screws and a right patellectomy 
with a tiny remnant of patella.  There was decreased medial 
joint space, more on the left than on the right.  The 
examiner concluded that the veteran presented with mild 
degenerative arthritis of the bilateral knees, more on the 
left than on the right.  She also had a right patellectomy.  
Both knees were stable.

A March 13, 2002, private physician's letter shows that the 
veteran had severe patellofemoral problems to the point of 
difficulty with stairs, squatting, and any type of carrying 
or lifting.  The veteran had undergone surgical treatment and 
got some relief, but did not become functional enough to 
continue employment for a pizza restaurant because she could 
not climb stairs.  She also could not climb ladders, lift, or 
carry, which resulted in her having trouble at her job at a 
bookstore.  She used a walker to get around.  At stores, she 
often used a cart.  She still had swelling and pain.

I.  Right Knee

The Board finds that the criteria for entitlement to a rating 
greater than 30 percent for the veteran's right knee 
patellectomy and chondromalacia are not met.  The current 30 
percent rating is provided under the provisions of Diagnostic 
Code 5257.  That evaluation is the highest rating available 
for recurrent subluxation or lateral instability of the knee.

A higher rating would be adjudicated under the criteria for 
limitation of motion and arthritis because a higher rating 
would require ankylosis or limitation of extension to 30 
degrees.  Therefore, the Board finds that a rating greater 
than 30 percent for the veteran's right knee patellectomy and 
chondromalacia is not warranted.

The Board further finds that a rating greater than 10 percent 
is not warranted for the veteran's right knee disorder based 
on arthritis.  The most recent evidence shows that the 
veteran is capable of an active range of motion from 0 to 120 
degrees.  She had full range of motion passively, with pain.  
That level of limitation of motion constitutes a 
noncompensable level of limitation of motion.  A 
noncompensable level of limitation of motion with X-ray 
evidence of arthritis warrants a 10 percent rating pursuant 
to Diagnostic Code 5003.  A higher rating would require that 
flexion be limited to 30 degrees or less, or that extension 
be limited to 15 degrees or more under Diagnostic Codes 5260 
or 5261.  The veteran has not demonstrated this level of 
limitation.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, weakened motion, excess motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating greater than 10 percent for her 
right knee disability.  On the most recent VA examination, 
she apparently had no pain on active range of motion between 
0 and 120 degrees.  She reportedly did have pain on passive 
range of motion beyond that point.  This additional 
limitation of motion would not meet the criteria for an 
evaluation in excess of the current 10 percent for arthritis.

Accordingly, the Board finds that the criteria for a rating 
greater than 30 percent for the veteran's right knee disorder 
based upon patellectomy with chondromalacia are not met.  The 
Board also finds that the criteria for a rating greater than 
10 percent for the veteran's right knee based upon arthritis 
are not met.  The preponderance of the evidence is against 
the veteran's claims and her claims for increased ratings for 
the right knee are denied.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.321, 4.40, 4.45, 4.71, 4.71a, Plate II, 
Diagnostic Codes 5003, 5010, 5260, 5261.

II.  Left Knee

The Board finds that the criteria for entitlement to a rating 
greater than 20 percent for the veteran's left knee 
chondromalacia are not met.  This disability is evaluated 
under Diagnostic Code 5257.  The evaluation is provided for 
moderate recurrent subluxation or lateral instability.  A 
higher rating would require severe recurrent subluxation or 
lateral instability.  The evidence shows that at times the 
veteran has reported that her knees give way.  The most 
recent VA examination found no instability in the knee.  
Earlier VA and private treatment records show no findings of 
left knee instability.  A possible exception is found in a 
private medical report dated in September 1997.  In that 
report the examiner reported subluxation of the left knee, 
but reported that there was no varus or valgus instability.  
These somewhat confusing findings were not duplicated on 
subsequent examinations, and the veteran's current evaluation 
is based primarily on the more recent findings.  In any 
event, the September 1997 report does not contain an opinion 
as to the severity of the reported subluxation, and could not 
serve as the basis for finding that such subluxation is 
currently more than moderate.

The Board further finds that a rating greater than 10 percent 
is not warranted for the veteran's right knee disorder based 
on arthritis.  The most recent evidence shows that the 
veteran is capable of an active range of motion from 0 
degrees to 130 degrees.  She had full range of motion 
passively, with discomfort.  That level of limitation of 
motion constitutes a noncompensable level of limitation of 
motion.  A noncompensable level of limitation of motion with 
X-ray evidence of arthritis warrants a 10 percent rating 
pursuant to Diagnostic Code 5003.  Therefore, a rating 
greater than 10 percent is not warranted.

The Board is required to consider whether a higher evaluation 
for arthritis is warranted on the basis of functional 
impairment.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The private physician reported that the 
veteran had "excessive fatigability" and "weakened 
movement."  However, the physician did not report any 
additional loss of motion due to these symptoms, and 
commented that the then current 20 percent evaluation was 
consistent with the extent of the veteran's left knee 
disability.

Accordingly, the Board finds that the criteria for a rating 
greater than 20 percent for the veteran's left knee disorder 
based upon chondromalacia are not met.  The Board also finds 
that the criteria for a rating greater than 10 percent for 
the veteran's left knee based upon arthritis are not met.  
The preponderance of the evidence is against the veteran's 
claims and her claims for increased ratings for the left knee 
are denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.40, 
4.45, 4.71, 4.71a, Plate II, Diagnostic Codes 5003, 5010, 
5260, 5261.

Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case there have been no 
periods of recent hospitalization.  Thus she would not be 
entitled to an extraschedular rating on the basis of the need 
for frequent hospitalization.  

There are medical opinions to the effect that the veteran's 
knee disabilities would restrict the types of employment she 
could perform.  She reported in May 2002 that she had retired 
from a pizza delivery service and that she had had to sell 
her used bookstore.  Since the appellant is not currently 
employed, her disabilities cannot cause marked interference 
with current employment.  Therefore, referral of her claim 
for consideration of extraschedular ratings is not warranted.


ORDER

Entitlement to an increased rating greater than 30 percent 
for a right knee disorder based on patellectomy with 
chondromalacia and greater than 10 percent for a right knee 
disorder based on arthritis is denied.

Entitlement to an increased rating greater than 20 percent 
for a left knee disorder based on chondromalacia and greater 
than 10 percent for a left knee disorder based on arthritis 
is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

